DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2021 has been entered.

Response to Arguments
Applicant’s remarks with respect to the claim limitations invoking 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  Applicant submits on p. 6 that “the [O]ffice [A]ction does not rebut the presumption that the claims do not invoke section 112(f).”  This is false.  Applicant is directed to p. 3 of the prior Office Action, citing MPEP § 2181(A) and how the presumption has demonstrably been overcome.  The claims invoke means-plus-function despite not using the term means, consistent with the latest guidance and three-prong assessment in that section of the manual.  Contrary to applicant’s remarks on p. 6, the phrases “computing device” and “positioning apparatus” are not “specific structures.”  The list of generic placeholders that applicant has reproduced is qualified as being non-exhaustive (i.e., it is not a fixed list).  With respect to the facts in the case, each of “device” and “apparatus” are generic computer” or “computing circuitry” would overcome the interpretation.
Applicant further submits on p. 7 that the phrase “computing unit” has been found by the Federal Circuit to connote structure in at least one case; however, “[e]very case turn[s] on its own unique set of facts,” as from the cited section of the manual, and the fact pattern in this case definitively supports assigning a means-plus-function interpretation.  Applicant further submits that “applicant’s term ‘computing device’ is even more definite in structure than the term ‘computing unit’ [...]” (p. 7).  This amounts to argument absent evidence.  A central processing unit connotes a chip (e.g., an integrated circuit, graphics processing unit or arithmetic logic unit) and therefore use of “computing unit” in certain contexts may connote a broad class of structures to those skilled in the computer systems architecture art, for example.  Computer architecture is not equivalent to the art of the instant application, nor is the art equivalent to the instant application in Inventio AG v. Thyssenkrupp Elevator Americas Corp., referenced by applicant.  
Applicant’s statements that the terms “computing” and “positioning” when used in conjunction with each of “device” and “apparatus,” respectively, “result in sufficiently definite structure” given the field.  This again amounts to argument absent evidence.  Notably, the Inventio relied on factual evidence in that case when arriving at the determination that means-plus-function did not apply.  Additionally, as noted above, each of “computing” and “positioning” are functional rather than structural modifiers.
The passages cited by applicant in the disclosure on pp. 8-9 of the remarks merely specify functions and do not identify or name a structure for performing the functions associated with either of the “computing device” or the “positioning apparatus.”  Therefore the corresponding rejections under 35 U.S.C. 112(a) and 112(b) are maintained as appropriate.  Where applicant elects to use language which triggers a means-plus-function interpretation, the specification must disclose the corresponding structure for accomplishing the claimed functions in order to comply with each of 35 U.S.C. 112(a) and 112(b).  Regarding applicant’s citation of Zoltek (Fed. Cir. 2016) on p. 9, the facts in this case do not align because the instant application concerns means-plus-function limitations.
Applicant’s remarks on p. 10 regarding the new matter raised for “in response to” language of claims 22, 23, 32 and 33 have been fully considered.  The rejection is withdrawn in view of the amendments.
Applicant’s remarks on p. 10 regarding the indefiniteness rejections under 35 U.S.C. 112(b) have been fully considered.  Applicant’s amendments sufficiently clarify the first issue raised, and this rejection is withdrawn.
Applicant’s remarks on pp. 10-11 with respect to the lack of corresponding disclosed structure for the claimed “positioning apparatus” which invokes a means-plus-function interpretation have been fully considered but they are not persuasive.  It is immaterial whether those skilled would understand a corresponding structure when a limitation invokes 35 U.S.C. 112(f); rather, the “specification itself” must disclose the structure that the inventors intend to structure disclosed for a means-plus-function limitation, “the claim fails to satisfy the requirements of 35 U.S.C. 112(b)” as from MPEP § 2181(II)(A).  Note that the remarks on at least p. 8 related to the “acts” are pertinent only to step-plus-function limitations.  From the cited section of the manual, with emphasis:  “The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself [...].”  Applicant has not established any of express, inherent or implied disclosed structure for performing the functions associated with the “positioning apparatus” and therefore the rejection is maintained as appropriate.
Applicant’s remarks with respect to the prior art combination of Klingenbeck, Hsieh and Pan have been fully considered and are persuasive in view of the amendments; however, upon further consideration, new grounds of rejection are presented to address the amended limitations.  Klingenbeck’s teachings remain applicable to at least providing contrast-enhanced four-dimensional tomographic reconstructions from projection images acquired over a plurality of different angles, of which the cited evidence from Klingenbeck is not contested by applicant.  Pan’s teachings are redundant in view of the prior art presently relied upon.
Applicant’s remarks on pp.13-14 with respect to depending claims have been fully considered but rely exclusively on deficiencies with respect to the recitations of the independent claims.  Therefore these remarks are not addressed further and the prior art teachings recited remain applicable to the dependent elements for the same reasons previously established.


 
Claim Interpretation
This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic placeholder is not preceded by a structural modifier.  The following claim limitations, "positioning apparatus" in claim 24 and those depending therefrom and "computing device" in claim 24 and those depending therefrom, have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 24-33 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 
(1) The positioning apparatus is described in terms of the functions it performs, without specifying or depicting a particular structure.  Fig. 3 is set forth as depicting an imaging system, and shows the source 302 at various positions with respect to the detector 300 and target 304, but does not illustrate the apparatus which is repositioning the source.  Applicant therefore does not have the required corresponding disclosed structure for this limitation which must be interpreted under 35 U.S.C. 112(f) as it meets the three conditional prongs of MPEP § 2181, identified in the analysis above.  

If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
            For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-30, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) 
Claim 24 sets forth a "positioning apparatus" which invokes 35 U.S.C. 112(f) according to the analysis set forth above.  In the disclosure, the positioning apparatus is described in terms of the functions it performs, without specifying or depicting a particular structure.  Fig. 3 is set forth as depicting an imaging system, and shows the source 302 at various positions with respect to the detector 300 and target 304, but does not illustrate the apparatus which is repositioning the source.  Applicant therefore does not have the required corresponding disclosed structure for this limitation invoking 35 U.S.C. 112(f) and fails to satisfy the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 24-30, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.

Claim 24 sets forth a "positioning apparatus" which invokes 35 U.S.C. 112(f) according to the analysis set forth above.  In the disclosure, the positioning apparatus is described in terms of the functions it performs, without specifying or depicting a particular structure.  Fig. 3 is set forth as depicting an imaging system, and shows the source 302 at various positions with respect to the detector 300 and target 304, but does not illustrate the positioning apparatus.  Applicant therefore does not have the required corresponding disclosed structure for this limitation invoking 35 U.S.C. 112(f) and claims 24-30, 32 and 33 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 4, 15, 19, 22, 23, 24, 25, 29, 32, 33 are rejected as being unpatentable over Klingenbeck (DE 102012203751, of which English language equivalent US 2013/0237815 is relied upon for citations) in view of Gkanatsios et al. (US 2006-0098855).
Klingenbeck discloses a contrast-enhanced tomography method and corresponding system including positioning at least one source of x-ray penetrating particles 4, 5 relative to at least one detector 6, 7 and the patient by C-arm(s) 2, 3 shown in Fig. 1 and described in [0031].  Klingenbeck acquires image data while exploiting an injected contrast agent, as in [0013], in which projection images are captured under various rotations of the C-arm(s) during which "all the vessels consequently contain the contrast agent."  Images are captured at these different projection angles, as in [0012], [0017], and the images are necessarily “associated with corresponding time-points of a plurality of time points,” as claimed, as they are acquired serially.  Klingenbeck further discloses constructing four-dimensional image data from the acquired projection images and exploits a computing device in doing so, as in [0009], [0012], [0016] and 
	Klingenbeck is not specific to (1) the tomographic reconstructions being tomosynthesis reconstructions, (2) organizing the series of projection images according to a select subset size and performing a reconstruction on each subset (i.e., “determining, for each subset of the plurality of subsets of projection images, a reconstruction,” as claimed), or (3) the detector comprising an array of pixels.  However, Gkanatsios teaches x-ray projection acquisition for both tomographic and tomosynthetic reconstruction, as in at least [0050] which refers to a tomographic projection dataset and storage of unreconstructed projection images, Tp, for reconstruction into tomosynthesis images Tr.  See also the abstract, [0005].  Gkanatsios further teaches using “at least a subset of the acquired Tp images to form reconstructed tomosynthesis images Tr representative of slices of the breasts that have selected orientations and thicknesses,” as in [0007], which implies a subset size, as claimed.  See also window/level controls for the reconstructions in [0009], which is applicable to one form of applicant’s claimed “subset size.”  See also [0037] in which reconstructions vary the number of projections to show a shallower angle and greater depth of field, for example.  Gkanatsios further implies a detector array with the flat panel detector and a two-dimensional array of pixels in the acquired slices in [0004].  It would have been obvious to those skilled to modify the system and method of Klingenbeck to include selection of various projection subsets for reconstruction and display in order to provide variable orientations, thicknesses, and depths of field, as taught in the cited passages.  It also 
Regarding claims 19 and 29, the acquisition of Klingenbeck takes place over prescribed projection angles with a capture time period based on the inflow and outflow phase of the contrast bolus as determined from a test bolus, as in at least the abstract, and therefore necessarily is "based on a predetermined time interval," as claimed.
Regarding claims 22, 23, 32 and 33, Klingenbeck discusses acquiring at least one projection and a series of images, as cited above with respect to the independent claim(s).  The four-dimensional images cited from Klingenbeck are necessarily constructed following the image or projection acquisition and are therefore based on acquiring that image data at least to the extent that applicant's constructing of four-dimensional data is.  Display of the four-dimensional data also must necessarily follow constructing it.  

Claims 16, 17, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck in view of Gkanatsios et al., as applied to claims 4 and 24, and further in view of McMillan et al. (US 2013/0296737).
The modified method and system of Klingenbeck includes all features of the invention as substantially claimed, as detailed above, but is not specific to either increasing or decreasing the number of projections in order to increase spatial (tomographic) or temporal resolution; however, in the same field of diagnostic imaging, McMillan teaches "[t]rade-off between temporal and .

Claims 18, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck in view of Gkanatsios et al., as applied to claims 4 and 24, and further in view of Hsieh et al. (US 8,155,729).
The modified method and system of Klingenbeck includes all features of the invention as substantially claimed, as detailed above, but is not specific to applying temporal windowing to the acquired images; however, in the same field of diagnostic imaging, Hsieh ‘729 teaches applying temporal windowing specific to individual voxels and specifically exploits this in generating a four-dimensional dataset, as in the first full paragraph of col. 3 and lines 15-26 of col. 6.  It would have been obvious to those ordinarily skilled to incorporate temporal windowing in order to ensure that "each voxel contains motion free data [and] the image, as a whole, will also be free of motion," as taught by Hsieh ‘729 in lines 27-34 of col. 6, where the "reconstructed image" may be of an x-ray modality, as in col. 1 and lines 41-55 of col. 2.

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck in view of Gkanatsios et al., as applied to claims 4 and 24, and further in view of Toki et al. (US 2005/0063611).  
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Klingenbeck in view of Gkanatsios et al., as applied to claim 4, and further in view of DeFreitas et al. (US 2005/0113681).
The modified method of Klingenbeck includes all features of the invention as substantially claimed, as detailed above, but is not specific to the contrast agent being Iodine-based; however, in the same field of diagnostic imaging, DeFreitas teaches tomosynthetic x-ray imaging methods and includes "injecting a contrast agent such as Iodine," as in [0025].  It would have been obvious to those skilled to modify the contrast bolus of the primary combination to include the Iodine-based contrast agent of DeFreitas as a simple substitution of one known agent for another which would yield a reasonable expectation of success with respect to visibility under the selected modality.







Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure.  See form PTOL-892.  Heese et al. ‘187 is not prior art to the claimed invention but is cited for its relevance to reconstructing tomosynthesis images based on selected subsets of projection data.  Wang et al. ‘371 is also not prior art but is cited for full volume reconstructions from subsets of projection images selected from the full set which generate a “sparse volume reconstruction” for lower dose tomosynthesis.  Hemmendorff et al. ‘355 teach tomosynthesis examinations which include reconstructing first and second image volumes of differing resolution from a fill set of projection images, where one of the volumes optionally includes omitting certain numbers of projection images.  Uppaluri ‘120 teaches acquiring projection images at discrete levels of x-ray energy at each angle, where each energy level corresponds to a reconstructed subset of projections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793